ICJ_081_ConventionPrivilegesImmunitiesUN_ECOSOC_NA_1989-12-15_ADV_01_NA_03_EN.txt. 212

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

[have voted in favour of the Advisory Opinion but consider it necessary
to explain my position on four aspects. These relate to: (i) the priority
basis of the request; (ii) Romania’s reservation to the Convention on the
Privileges and Immunities of the United Nations, 1946; (iii) Romania’s
case relating to Mr. Mazilu’s state of health; and (iv) the applicability of
the Convention to enable an expert to leave his State of nationality or resi-
dence in connection with his mission.

J. THE PRIORITY BASIS OF THE REQUEST

The first aspect concerns the Order of Court of 14 June 1989, as referred
to in paragraph 3 of the Advisory Opinion. As appears from the Order, “in
fixing time-limits for the proceedings” it was found “necessary to bear in
mind that the request for opinion was expressed to be made ‘on a priority
basis’” (.C.J. Reports 1989, p. 10). The dossier shows that the introduction
of those last four quoted words in the formulation of the request was the
subject of specific challenge in the proceedings of ECOSOC on the
ground “that the Council was not empowered to give the Court guidelines
with regard to priorities when it did not know what other questions the
Court had before it ...” (Dossier, doc. No. 98, p. 2, per Mr. Mikulka,
Czechoslovakia, May 1989). I do not think that the challenge was well
founded, but it does raise a point of sufficient importance to require me to
say that, in my opinion, it is always for the Court, while giving due and
proper weight to any representations by a requesting body, to decide in its
own discretion whether the circumstances of any particular case justify a
priority hearing. The question has been helpfully noticed by the commen-
tators, but I would like to state an approach limited to the level of certain
general principles.

As is suggested by the case of the Trial of Pakistani Prisoners of War,
Interim Protection (I.C.J. Reports 1973, p. 330, paras. 10-14), the eligibility
of a new case to be heard in priority to other pending cases presupposes
urgency, and the Court remains competent to adjudicate on urgency even
where a case formally falls within a category of priority prescribed by the
Rules of Court. This, I apprehend, is because of the overriding judicial
character of the Court as established by the Charter and the Statute, with

39
213 PRIVILEGES AND IMMUNITIES (SEP. OP. SHAHABUDDEEN)

both of which the Rules of Court must of course conform in their provi-
sions, as well as in their interpretation and operation.

As I read the travaux préparatoires relating to the establishment of the
Permanent Court of International Justice, they show that, in contradis-
tinction to the Permanent Court of Arbitration accommodated under the
same roof, the former was intended to be a court of justice as normally
understood. That key concept, though derived from municipal law, was
intended to be generally controlling and, indeed, its primacy has been
repeatedly affirmed both by that Court and by this. The chief character-
istic of a court of justice is that it is invested with judicial power. In the
normal case, some external agency possessed of appropriate legislative
competence over the jurisdiction of a court, or, failing that (as in this
case), the machinery competent to amend the constitution of the court,
may well have authority to modify the extent of the court’s original
endowment of judicial power; but, however that may be, the court itself
is powerless to alienate any part of its grant. Even when account is
taken of the usual caution relating to the transposition of municipal
law concepts to the plane of international law, it seems unpersuasive to
appeal to the international status of an international court of justice to
suggest that on so fundamental a matter such a court is exempt from the
restraints applicable to courts of justice as generally understood.

A decision to hear a new case in priority to other pending cases has
consequences both for the hearing of the new case and for that of the
others, and hence for the good administration of justice. Such a decision
pertains to, and forms part of, the Court’s judicial power. Accordingly,
the Court’s rule-making competence would not embrace the transfer to a
party or to an entity in an analogous position, of any part of the power of
the Court to determine questions relating to priority (the right to submit
any views being another matter). This would be so even in an advisory
case, given the essential judicial character of the Court. True, in such cases
“the reply of the Court, itself an ‘organ of the United Nations’, represents
its participation in the activities of the Organization” (Interpretation of
Peace Treaties with Bulgaria, Hungary and Romania, I.C.J. Reports 1950,
p. 71); but, of course, it is as a court of justice that the Court participates.
The Court no doubt has autonomy in the exercise of its rule-making
competence; but, however extensive its autonomy, its competence is not
unbounded. A clear and definite limit is discovered by the reflection that,
however generously it may be construed, the Court’s rule-making compe-
tence was intended to be used for the purpose of regulating the exercise of
the Court’s judicial power, not for the purpose of disposing of it. The
Rules of Court are made, and are intended to be read, on the basis of.this
understanding. The Court remains free, therefore, to determine the need
for priority in all cases.

40
214 PRIVILEGES AND IMMUNITIES (SEP. OP. SHAHABUDDEEN)
Il. THE ROMANIAN RESERVATION TO THE GENERAL CONVENTION

Paragraphs 29 to 36 of the Advisory Opinion deal with Romania’s con-
tention that the absence of its consent bars recourse to the advisory juris-
diction of the Court under Article 96 of the Charter. As the Advisory
Opinion suggests, Romania logically can only be taking that position if it
is also taking the position that its reservation to Section 30 of the General
Convention is applicable to the Charter so as to impose a requirement for
consent as a pre-condition to recourse to that jurisdiction. I agree with the
Court in not accepting this contention but would like to give my reasons.

Aside from the question whether the Charter admits of reservations and
apart from the difficulty presented by the notion of a reservation being
made to a treaty (in this case, the Charter) by a State after it has become a
party to the treaty, it seems to me that the idea of a reservation to one treaty
operating also as a reservation to another treaty is essentially not right. In
the Nuclear Tests (Australia v. France) case (I.C.J. Reports 1974, p. 253) the
Court had before it a contention that certain reservations contained in a
declaration by France accepting the compulsory jurisdiction of the Court
under Article 36, paragraph 2, of the Statute applied also to its obligations
under the General Act for the Pacific Settlement of International Dis-
putes, 1928. Referring to this contention and to Article 2, paragraph 1 (d),
of the Vienna Convention on the Law of Treaties, 1969, the joint minority
opinion (Judges Onyeama, Dillard, Jiménez de Aréchaga and Sir
Humphrey Waldock) observed:

“in principle, a reservation relates exclusively to a State’s expression
of consent to be bound by a particular treaty or instrument and to the
obligations assumed by that expression of consent. Consequently,
the notion that a reservation attached to one international agreement,
by some unspecified process, is to be superimposed upon or trans-
ferred to another international instrument is alien to the very concept
of a reservation in international law; and also cuts across the rules
governing the notification, acceptance and rejection of reserva-
tions.” (Ibid, p. 350.)

The correctness of this statement of principle is scarcely open to
challenge.

The effect of the Romanian reservation is on Section 30 of the Conven-
tion alone. By contrast, competence to request an advisory opinion is
regulated exclusively by Article 96 of the Charter. Section 30 of the Con-
vention does not and cannot confer a competence on anyone to request
an advisory opinion; the Section is hinged on any such competence con-
ferred by or under Article 96 of the Charter. All that Section 30 of the
Convention does is to make it compulsory for the body vested with
appropriate competence by or under Article 96 of the Charter to exercise
that competence in relation to certain differences, and incumbent on the

41
215 PRIVILEGES AND IMMUNITIES (SEP. OP. SHAHABUDDEEN)

parties to such differences to accept the resulting advisory opinion as
“decisive”. The action of the reservation is exerted on these two addi-
tional features and not on the Court’s jurisdiction under Article 96 of the
Charter. If, because of the reservation, these two features fall away in
the case of Romania, the jurisdiction under Article 96 of the Charter
remains, as before, unaffected by the reservation. And this, it should be
added, is putting at its highest Romania’s view of the extent to which
the reservation affects Section 30 of the Convention — a view that is
open to dispute but which I agree with the Court it is not necessary to
examine (see paragraph 34 of the Advisory Opinion).

In sum then, while agreeing with paragraph 36 of the Advisory Opinion
that “the reservation made by Romania to Section 30 of the General Con-
vention does not affect the Court’s jurisdiction to entertain the present
request”, I would like to add that the reservation does not affect that juris-
diction because it simply cannot.

TIT. ROMANIA’S CASE RELATING TO MR. MAZILU’S
STATE OF HEALTH

On the question of Mr. Mazilu’s state of health, I agree with the finding
made in paragraph 59 of the Advisory Opinion to the effect “that it was for
the United Nations to decide whether in the circumstances it wished to
retain Mr. Mazilu as special rapporteur .. .”; but, apart from the circum-
stance that that proposition is so self-evident that I hesitate to interpret the
material as credibly evidencing an intention by Romania to dispute it, it
appears to me that the Romanian argument on this branch of the case does
not necessarily depend on who has the right to retain Mr. Mazilu as
special rapporteur or to terminate his appointment on grounds of illness
(governmental appointments being another matter). What Romania
seems to be saying in its written statement to the Court, as I understand
it, is something different which may be expressed this way:

(i) even assuming that Mr. Mazilu was and continues to be an expert on
mission (as is found by the Court, with which I agree), illness so
wholly incapacitated him from carrying out his functions as to pre-
clude him from having any need for, and therefore any entitlement to,
the privileges and immunities provided for by the Convention, these
being functionally based; and

(ii) Romania has exclusive domestic jurisdiction over the health of its
nationals, with the consequence that, Romania having made its own
determination of Mr. Mazilu’s state of health, that determination is

42
216 PRIVILEGES AND IMMUNITIES (SEP. OP. SHAHABUDDEEN)

final for all purposes, and any attempt by the United Nations to
verify it within Romania or to act contrary to it would be an inter-
ference in Romania’s internal affairs (paras. 19 and 26 of the Advisory
Opinion; Dossier, doc. No. 61, para. 53, and doc. No. 64, para. 42;
Romania’s written statement to the Court, pp. 7-8; United States
written statement to the Court, p. 10; and the Secretary-General’s
written statement to the Court, paras. 17, 19 and 67).

If indeed this is the Romanian argument, it would not appear to be free
from difficulty. Mr. Mazilu’s status as a special rapporteur is based on a
relationship subsisting exclusively as between himself and the Sub-Com-
mission on Prevention of Discrimination and Protection of Minorities. A
decision as to whether a special rapporteur is in such a state of health as to
be incapable of functioning is one to be made by the Sub-Commission as
the employer. As a stranger in law to the relationship between the Sub-
Commission and Mr. Mazilu, Romania had no juridical basis for inter-
vening to impose its own opinion on the point. No doubt States ordinarily
have exclusive domestic jurisdiction over questions concerning the health
of their nationals and can and do intervene on such questions as between
employer and employee. But the settled jurisprudence of the Court makes
it clear that a matter which would normally be within a State’s domestic
jurisdiction ceases to be exclusively so to the extent to which it has come to
be also governed by any international obligations undertaken by the State
(see the Nationality Decrees Issued in Tunis and Morocco case, P.C.I.J.,
Series B, No. 4, pp. 21-24; the Acquisition of Polish Nationality case, P.C.LJ.,,
Series B, No. 7, p. 16; the Certain Norwegian Loans case, I.C.J. Reports
1957, pp. 37-38, per Judge Lauterpacht; and the Aegean Sea Continental
Shelf case, I.C.J. Reports 1978, pp. 24-25).

In my view, in agreeing to accord privileges and immunities to their
nationals for the purpose of enabling them to carry out their functions
when appointed as experts on missions, alternatively, by reason of their
being parties to the Charter and committed to promoting its objectives,
Member States by necessary implication conceded to the United Nations
aright in good faith (not questioned in this case) to determine the capacity
of such nationals, on grounds of ill health or otherwise, to continue to
carry out their functions. If the Romanian position is correct, the United
Nations would be wholly excluded from exercising that right once the
view was expressed by the State of nationality that an expert was too ill to
perform: It is not necessary, in my view, to consider what settlement
procedures might be available if a dispute were to arise as to whether the
United Nations was acting in good faith.

43
217 PRIVILEGES AND IMMUNITIES (SEP. OP. SHAHABUDDEEN)

IV. APPLICABILITY OF THE GENERAL CONVENTION TO ENABLE AN EXPERT TO
LEAVE His STATE OF NATIONALITY OR RESIDENCE IN CONNECTION WITH HIs
MISSION

The circumstance that the Court’s Advisory Opinion specifies some of
the more important privileges and immunities available to experts on
missions, and therefore to Mr. Mazilu as such an expert, does not perhaps
mesh entirely with the view presented by the Secretary-General to the
effect that “the Court ... has not been asked ... about what privileges and
immunities Mr. Mazilu might enjoy as a result of his status...” (Advisory
Opinion, para. 27). If the Court has in fact acted on a less sparing concep-
tion of the scope of the request, this is because, as it appears to me, the view
referred to is admissible not by way of modification of the scope of the
request, but only by way of interpretation, as it was of course intended;
and possible interpretations advanced before the Court do not restrict the
range of choice open to it as to the meaning of the governing text of the
resolution presenting the request (see the analogous approach taken in the
Factory at Chorzéwcase, P.C.LJT. Series A, No. 13, pp. 15-16; the Free Zones
of Upper Savoy and the District of Gex case, P.C.I.J., Series A, No. 22, p. 15,
and P.C.LJ., Series A/B, No. 46, p. 138; the South West Africa case,
I.C.J. Reports 1966, p. 354, per Judge Jessup, dissenting; and Application
for Revision and Interpretation of the Judgment of 24 February 1982 in the
Case concerning the Continental Shelf (Tunisia/Libyan Arab Jamahiriya)
(Tunisia v. Libyan Arab Jamahiriya), Judgment, I.C.J. Reports 1985,
p. 223).

In settling what interpretation is to be placed on the question before the
Court, it would seem best to approach the question “in the light of
the actual framework of fact and law in which it falls for consideration”
(Interpretation of the Agreement of 25 March 1951 between the WHO and
Egypt, I.C.J. Reports 1980, p. 76). That framework may be gathered from
the terms of the request viewed against the background material sub-
mitted by the Secretary-General in relation to the Sub-Commission’s own
resolution to which the request expressly refers (see the approach taken
by Judge Lauterpacht in the South West Africa case, I.C.J. Reports 1956,
p. 36). Interpreted this way, it is reasonably clear that the request is
intended to invite an answer not only as to whether Article VI, Section 22,
of the General Convention is applicable in principle “in the case of
Mr. Dumitru Mazilu as Special Rapporteur of the Sub-Commission”,
but also, if it is applicable, as to the way in which it is applicable in the
particular circumstances of that particular case. When the context and
structure of the request are considered, technical distinctions between the
concepts of “applicability” and “application” do not have the effect of
excluding these aspects, provided that the answer does not trench on any
question as to whether any particular privilege or immunity was violated.

In my view, therefore, the Advisory Opinion has correctly gone on to
identify particular privileges and immunities available to experts on

44
218 PRIVILEGES AND IMMUNITIES (SEP. OP. SHAHABUDDEEN)

missions, and hence to Mr. Mazilu as such an expert. But there is one par-
ticular right, namely, that relating to travel, which, I believe, merits closer
attention. This aspect is linked to paragraph 55 of the Advisory Opinion
which states that rapporteurs or special rapporteurs

“enjoy, in accordance with Section 22, the privileges and immunities
necessary for the exercise of their functions, and in particular for the
establishment of any contacts which may be useful for the prepara-
tion, the drafting and the presentation of their reports ...”.

I understand this as conveying, among other things, that experts on
missions, whether or not assigned to any particular place, are entitled to
invoke the privileges and immunities conferred by the Convention to
enable them to leave their State of nationality or residence in connection
with the performance of their missions. With this view I agree, but I should
like to give my reasons for supporting it with a degree of specificity com-
mensurate with the special, if not primary, interest which it manifestly has
for the requesting organ, as may be gathered from the several references to
it, on one aspect or another, in the Advisory Opinion itself (see paras. 11,
13, 14, 16, 17, 18, 21, 22, 24, 26, 49 and 52).

My reasons may be conveniently set out in relation to the Romanian
contention by which the issue was presented. Treating Mr. Mazilu as an
expert present in his own State but assigned to function elsewhere (a
position which I will assume for the sake of analysis), Romania submitted
that —

“Section 22 of the Convention provides that ‘experts . .. performing
missions for the United Nations shall be accorded such privileges
and immunities as are necessary for the independent exercise of their
functions’. Those provisions make it clearly apparent that an expert
is not accorded such privileges and immunities anywhere and every-
where, but only in the country to which he is sent on mission and
during the time spent on the mission, and also in the countries to
which he must transit when travelling to meet the requirements of the
mission. In the same way, the privileges and immunities only come
into existence from the expert’s time of departure, when he travels to
accomplish the mission. In so far as the expert’s journey to carry out
the mission for the United Nations has not begun, for reasons
entirely unconnected with his activity as an expert, there is no legal
basis upon which to lay claim to privileges and immunities under
the Convention, regardless of whether he is in his country of residence
or in another country, in a capacity other than that of an expert.

In the country of which he is a citizen, in the country where he has
his permanent residence, or in other countries where he may be for
reasons unconnected with the mission in question, the expert is only

45
219 PRIVILEGES AND IMMUNITIES (SEP. OP. SHAHABUDDEEN)

accorded privileges and immunities in relation to the content of the
activity in which he engages during his mission (including his spoken
and written communications).” (Romania’s written statement to the
Court, p. 6. And see Advisory Opinion, para. 24.)

I accept as accurate Romania’s statement “that an expert is not
accorded such privileges and immunities anywhere and everywhere” : their
functional character clearly excludes so wholesale and undiscriminating
an application. Where I have difficulty is in so far as it would seem to
follow from Romania’s position that an expert present in a Member State
who, for reasons entirely unconnected with his activity as an expert, has
not in fact begun his outward journey to carry out a mission falling to be
discharged elsewhere but who wishes to embark on such a journey, can-
not, as a matter of law, invoke those privileges and immunities to enable
him to commence the journey. This is because, on Romania’s argument,
so long as he has not begun his journey, he is not entitled to any privileges
and immunities apart from the limited and not relevant exception men-
tioned in its statement. So, the limited exception apart, not having begun
the journey, the expert has no privileges and immunities, and, not having
any privileges and immunities, he cannot enforce a right to begin the jour-
ney. Locked in within this system, the expert may well be unable to per-
form the mission which the privileges and immunities were intended to
enable him to perform. Possibly, so strange a result could collide with the
position taken by the Court as to the “duty [of a party to a treaty] not to
deprive [it] of its object and purpose” (Military and Paramilitary Activities
in and against Nicaragua, I.C.J. Reports 1986, p. 140, para. 280; cf. ibid.
p. 249, para. 79, per Judge Oda, dissenting). I propose, however, to
approach the matter in the following way.

In conferring privileges and immunities on experts “during. . . the time
spent on journeys in connection with their missions”, Article VI, Sec-
tion 22, of the Convention obviously regards the making of such a journey
as an essential step in the discharge of an expert’s mission, as, indeed, it
plainly is. Equally obviously, an expert may need to commence such a
journey from any Member State in which he happens to be, even if he is
there for a purpose wholly unconnected with his mission. Accordingly, his
entitlement under that provision to “such privileges and immunities as are
necessary for the independent exercise of [his] functions during the period
of” his mission would extend to enable him to embark on such a journey
undertaken in connection with the discharge of those functions. The
express reference to “privileges and immunities ... during ... the time
spent on journeys in connection with” his mission cannot be read as
meaning that privileges and immunities are available only if and when
such a journey is in fact in progress but not also for the purpose of en-
forcing a right to commence the journey in the first place.

46
220 PRIVILEGES AND IMMUNITIES (SEP. OP. SHAHABUDDEEN)

Under Article VII, Section 26, of the General Convention (referred to in
paragraph 43 of the Advisory Opinion) an expert is entitled to travelling
facilities (including the issue of any necessary visas) from a Member State
to which or through which he intends to go in connection with his mission.
In exercise of this entitlement, the expert may have applied to such a State
for visas and other facilities and secured them only to discover that he
cannot use them if he cannot rely on the privileges and immunities con-
ferred by Article VI, Section 22, of the Convention to enable him to leave a
Member State in which he happens to be present for a purpose uncon-
nected with his mission.

However strict may be the construction to be placed on provisions pro-
viding for privileges and immunities (see Alain Plantey, Droit et pratique
de la Fonction publique internationale, Paris, 1977, p. 409, para. 1298),
results as surprising as those indicated above suggest that the privileges
and immunities conferred on an expert by Article VI, Section 22, of the
Convention must, subject to the limitations prescribed in that Article,
be construed as extending to afford protection against all acts which
could frustrate their operation or empty them of real content, with the
consequence of effectively preventing the expert from embarking on or
resuming his mission. The dangers which proverbially lurk in the use of
maxims do not seem to forbid recourse in this case to the well-known
words quando lex aliquid alicui concedit concedere videtur et id sine quo
res ipsa esse non potest — when the law gives a man anything, it gives
him that also without which the thing itself cannot exist.

Explaining the rarity of references in the judgments of the Court to
arbitral decisions, Judge Charles De Visscher wrote:

“The rarity of such references is a matter of prudence; the Court
is careful not to introduce into its decisions elements whose hetero-
geneous character might escape its vigilance” (Charles De Visscher,
Theory and Reality in Public International Law, rev. ed., 1968, p. 391).

Judge Jessup’s interesting explanation was: “The Court, qua Court,
naturally hesitates to cite individuals or national courts lest it appear
to have some bias or predilection” (Judge Philip C. Jessup, letter dated
16 August 1979, Annuaire de l’Institut de droit international, 1985, Vol. 61,
I, p. 253). No doubt these words of caution extend to other decisions
as well. But, apart from the fact that there is some flexibility in the case
of individual judges, I do believe that the judicial policy concerning such
citations, wise as it is, is not of such rigidity as in practice to disable the
Court from benefiting from other experience, particularly where
specific guidance in its own jurisprudence is lacking, as seems to be the
case here.

Without suggesting that it is wholly applicable, I turn accordingly to the
general approach taken in the majority opinion of the European Court

47
221 PRIVILEGES AND IMMUNITIES (SEP. OP. SHAHABUDDEEN)

of Human Rights in the Golder case (Judgment of 21 February 1975,
Series A, Vol. 18) in which that Court had to construe Article 6, para-
graph 1, of the European Convention on Human Rights, reading:

“In the determination of his civil rights and obligations or of any
criminal charge against him, everyone is entitled to a fair and public
hearing within a reasonable time by an independent and impartial
tribunal established by law...”

Recognizing that this provision did not in terms confer a right of access to
the courts, the European Court of Human Rights nevertheless affirmed
the existence of such a right in these words:

“While the right to a fair, public and expeditious judicial pro-
cedure can assuredly apply only to proceedings in being, it does
not, however, necessarily follow that a right to the very institution of
such proceedings is thereby excluded . . .” ({bid., p. 15, para. 32.)

In effect, if it was correct to say that Article 6, paragraph 1, of the Euro-
pean Convention excluded an antecedent right to institute proceedings in
a court, it would follow that the right conferred by that provision to a fair,
public and expeditious judicial procedure could prove to be largely
devoid of substance. Likewise in this case, if it is correct to say that
Article VI, Section 22, of the General Convention excludes an ante-
cedent right to commence a journey from a Member State in connection
with the performance of the expert’s mission where the expert’s presence
in that State was for a purpose unconnected with the mission, it would
follow that the right conferred on him by that provision to privileges and
immunities “during ... the time spent on journeys in connection with”
such a mission (not to speak of other privileges and immunities) could
turn out to be illusory, with the further result that the mission itself
could remain undischarged.

While the situation in the Goldercase differs in several respects from that
here, at the level of principle it would seem to me that the reasoning
in that case supports the conclusion that Article VI, Section 22, of the Gen-
eral Convention is applicable to enable an expert to leave any Member
State for the purpose of carrying out his mission even if his presence in that
State was for a purpose entirely unconnected with the mission.

(Signed) Mohamed SHAHABUDDEEN.

48
